UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From To Commission File Number: 033-96070-LA THANKSGIVING COFFEE COMPANY, INC. (Exact name of registrant as specified in its charter) California 94-2823626 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19100 South Harbor Drive, Fort Bragg, California (Address of principal executive offices) (Zip Code) (707) 964-0118 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes ¨ No x On December 31, 2011 the registrant had 1,236,744 shares of Class A common stock, no par value per share, outstanding. 1 Table of Contents FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of March 31, 2012(unaudited) and December 31, 2011 4 Statements of Operations for the three months ended March 31, 2012 (unaudited) and March 31, 2011 (unaudited) 6 Statements of Cash Flows for the three months ended March 31, 2012 (unaudited) and March 31, 2011 (unaudited) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Remove and Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 2 Table of Contents Financial Statements and Notes to Financial Statements Thanksgiving Coffee Company, Inc. For the Three Months Ended March 31, 2012 and 2011 PART 1. Financial Information Item 1. Financial Statements The financial statements included herein have been prepared by Thanksgiving Coffee Company, Inc. (the Company) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such SEC rules and regulations. In the opinion of management of the Company, the accompanying statements contain all adjustments necessary to present fairly the financial position of the Company as of March 31, 2012 and December 31, 2011, and its results of operations for the three month periods ended March 31, 2012 and 2011 and its cash flows for the three month periods ended March 31, 2012 and 2011. The results for these interim periods are not necessarily indicative of the results for the entire year. The accompanying financial statements should be read in conjunction with the financial statements and the notes thereto filed as a part of the Company’s annual report on Form 10-K \ 3 Table of Contents Thanksgiving Coffee Company, Inc. Balance Sheets March 31, December 31, (Unaudited) (See Note 1) Assets Current assets Cash $ $ Cash – Restricted Funds 0 Accounts receivable, net of allowance Inventories Prepaid expenses Total current assets Property and equipment Property and equipment Accumulated depreciation ) ) Total property and equipment Other assets Deposits and other assets Other intangibles, net of amortization Total other assets Total assets $ $ See accompanying notes to financial statements 4 Table of Contents Thanksgiving Coffee Company, Inc. Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) (See Note 1) Liabilities and shareholders’ equity Current liabilities Accounts payable $ $ Accounts payable – related party Notes payable - bank Capital lease obligations Accrued liability – Restricted Funds New Bldg 0 Accrued liabilities Total current liabilities Long term debt Notes payable - bank Capital lease obligations Total long term debt Total liabilities Shareholders’ equity Common stock, no par value, 1,960,000 shares authorized, 1,236,744 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to financial statements 5 Table of Contents Thanksgiving Coffee Company, Inc. Statements of Operations Unaudited For the Three Months Ended March 31, Income Net sales $ $ Cost of sales Gross profit Operating expenses Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating loss ) Other income (expense) Miscellaneous income/ (expense), net Loss on disposal of assets 0 ) Interest expense ) ) Total other income (expense) Profit/ (loss) before income taxes ) Income tax expense ) ) Net income/ (loss) $ $ ) Profit/ (loss) per share (basic and dilutive) $ $ ) Weighted average number of shares See accompanying notes to financial statements 6 Table of Contents Thanksgiving Coffee Company, Inc. Statements of Cash Flows Unaudited For the Three Months March 31, Operating activities Net Income $ $ ) Adjustments to reconcile net loss to cash flows from operating activities: Depreciation and amortization Allowance for bad debts ) (Gain) on disposal of assets 0 Restricted funds to be used to rebuild fire damaged building 0 (Increase) decrease in: Accounts receivable Inventories Prepaid expenses ) Deposits and other assets 0 0 Increase (decrease) in: Accounts payable ) ) Accrued liabilities ) Net cash provided by operating activities ) Investing activities Purchases of property and equipment ) ) Disposal of assets 0 0 Net cash (used in) investing activities ) ) Financing activities Repayments of notes payable and capital leases ) ) Net cash (used in) financing activities ) ) Net Increase (Decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Cash Flow Information: Cash Paid for Interest $ Cash Paid for Taxes $ See accompanying notes to financial statements 7 Table of Contents Thanksgiving Coffee Company, Inc. Notes to Financial Statements March 31, 2012 (unaudited) and December 31, 2011 1. Basis of Presentation The unaudited condensed financial statements in this Form 10-Q have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. We have continued to follow the accounting policies disclosed in the financial statements included in our 2011 Form 10-K filed with the Securities and Exchange Commission (SEC). It is suggested that these statements be read in conjunction with the December 31, 2011 audited financial statements and the accompanying notes on Form 10-K, as filed with the Securities and Exchange Commission. The interim financial information in this Form 10-Q reflects all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of our results of operations for the interim periods. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of results to be expected for the full year. Concentration of Risk For the first quarter of fiscal 2012 one customer accounted for 15% of the Company’s revenue. The account has purchased from the Company since 1992. The account has serving locations and is a distributor of the Company’s product. A loss of this account or any other large account, or a significant reduction in sales to any of the of the Company’s principal customers, could have an adverse impact on the Company. Segment Reporting ASC 280, “Disclosures about Segments of an Enterprise and Related Information”, changed the way public companies report information about segments of their business in their financial statements. It also requires entity-wide disclosures about the products and services an entity provides, the material countries in which it holds assets and reports revenues and its major customers. See Note 12 Income Taxes The Company accounts for income taxes under the asset and liability method as prescribed by ASC 740, Accounting for Income Taxes. As such, deferred income tax assets and liabilities are recognized for the future tax consequences of the differences between the financial statement carrying amount of existing assets and liabilities and their respective tax basses. Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Accordingly, actual results could differ from those estimates. 2. Accounts Receivable Accounts receivable consist of the following: 3/31/2012 12/31/2011 Accounts receivable $ $ Less: allowance for doubtful accounts ) ) Net accounts receivable $ $ The Company utilizes a percentage method to establish the allowance for doubtful accounts. The estimated allowance ranges from 1% to 10% of outstanding receivables based on factors pertaining to the credit risk of specific customers, historical trends and other information. Delinquent accounts are written off when it is determined that amounts are uncollectible. Bad debt expense (recovery) for the three months ended March 31, 2012 and 2011 was $1,383 and $(1,923) respectively. 8 Table of Contents Thanksgiving Coffee Company, Inc. Notes to Financial Statements (continued) March 31, 2012 (unaudited) and December 31, 2011 3. Inventories Inventories consist of the following: 3/31/2012 12/31/2011 Coffee Unroasted $ $ Roasted Tea Packaging, supplies and other merchandise held for sale Total inventories $ $ 4. Property and Equipment Property and equipment consist of the following: 3/31/2012 12/31/2011 Equipment $ $ Furniture and fixtures Leasehold improvements Transportation equipment Property held under capital leases Total property and equipment Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the three months ended March 31, 2012 and 2011 was $20,638 and $27,246 respectively. 5. Goodwill and Other Intangible Assets Intangible assets subject to amortization consist of the following: 3/31/2012 12/31/2011 Leasehold value $ $ Trademarks Website Total intangible assets Accumulated amortization ) ) Other intangibles, net of amortization $ Amortization expense for the three months ended March 31, 2012 and 2011 was $421 and $1,206 respectively. 6. Deposits and Other Assets Included in Deposits and Other Assets is $550, deposit on additional warehouse space required after fire. 9 Table of Contents Thanksgiving Coffee Company, Inc. Notes to Financial Statements (continued) March 31, 2012 (unaudited) and December 31, 2011 7. Long Term Debt Notes Payable 3/31/2012 12/31/2011 Note payable to Savings Bank of Mendocino, payable in monthly installments of $4,309, interest at 7.25% renewed December 1, 2009, final payment is due on December 1, 2014. The note payable is collateralized by a security interest of first priority in all accounts receivable, inventory, equipment, instruments, general intangibles and contract rights along with a personal guarantee from the Company’s majority shareholders. $ $ Line of credit to Savings Bank of Mendocino, payable in monthly installments of interest only at 2% over prime rate extended through May 2012, with a minimum rate of 6.5% (6.5% at December 31, 2011). The note payable for the line of credit is collateralized by a security interest of first priority in all accounts receivable, inventory, equipment, instruments, general intangibles and contract rights along with a personal guarantee from the Company’s majority shareholders. The line is for a maximum of $25,000, of which the full amount of $25,000 was unused and available at March 31, 2012. 0 0 Capital Lease Obligations Note payable to US Bancorp Manifest Funding Services payable in monthly installments of $621, including interest at 14.32%, collateralized by equipment, final payment due on September 8, 2014. $ $ Note payable to Bank of the West payable in monthly installments of $489, including interest at 12.69%, collateralized by equipment, final payment due on May 1, 2013 Note payable to Bank of the West payable in monthly installments of $427, including interest at 11.83%, collateralized by equipment, final payment due on April 1, 2015 Note payable to BSB Leasing payable in monthly installments of $285, including interest at 15.89%, collateralized by equipment, final payment due June 2, 2012; paid in full March 2012 to coincide with Bulk Sale of Bakery 0 Note payable to BSB Leasing payable in monthly installments of $390, including interest at 14.30% collateralized by equipment, final payment due on June 2, 2012; paid in full March 2012 to coincide with Bulk Sale of Bakery 0 $ $ Less current portion ) ) Long term portion of notes payable $ $ 10 Table of Contents Thanksgiving Coffee Company, Inc. Notes to Financial Statements (continued) March 31, 2012 (unaudited) and December 31, 2011 7. Long Term Debt (continued) Capital Lease Obligations (continued) Interest paid for the three months ended March 31, 2012 and 2011 was $5,487 and $6,376, respectively. As of March 31, 2012 maturities of notes payable and capital lease obligations for each of the next five years and in the aggregate were as follows: Years Ending March 31, $ 0 0 $ Based on current borrowing rates, the fair value of the notes payable and capital lease obligations approximate their carrying amounts. 11 Table of Contents Thanksgiving Coffee Company, Inc. Notes to Financial Statements (continued) March 31, 2012(unaudited) and December 31, 2011 8.Income Taxes Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes.The Company’s deferred tax assets consist of the benefit from net operating loss (NOL) carryforwards and temporary differences.The net operating loss carryforwards expire in various years through 2032.The Company’s deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the net operating loss carryforwards.Net operating loss carryforwards may be further limited by a change in company ownership and other provisions of the tax laws. The Company’s deferred tax assets, valuation allowance, and change in valuation allowance as of March 31, 2012 are as follows: Period Ending Estimated NOL Carryforward Less Temporary Differences NOL Expires Benefit From NOL Valuation Allowance Change in Valuation Allowance Net Tax Benefit March 31, 2012 Federal $ $ $ ) $ ) $
